Name: Council Regulation (EEC) No 1020/84 of 31 March 1984 fixing the monthly price increases for cereals, wheat and rye flour and wheat groats and meal for the 1984/85 marketing year
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 No L 107 / 6 Official Journal of the European Communities 19 . 4 . 84 COUNCIL REGULATION (EEC) No 1020/84 of 31 March 1984 fixing the monthly price increases for cereals, wheat and rye flour and wheat groats and meal for the 1984/85 marketing year (ECU/tonne) Period Common wheat , rye , barley , maize and sorghum Durum wheat August 1984 _ 2,83 September 1984 2,57 5,66 October 1984 5,14 8,49 November 1984 7,71 11,32 December 1984 10,28 14,15 January 1985 12,85 16,98 February 1985 15,42 19,81 March 1985 17,99 22,64 April 1985 20,56 25,47 May 1985 23,13 (28,30) June 1985 (25,70 ) (28,30) July 1985 (25,70)  THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (*), as last amended by Regulation (EEC) No 1018 / 84 (2 ), and in particular Article 6 (2 ) thereof, Having regard to the proposal from die Commission ( 3 ), Whereas , when the number and amount of the monthly increases and the first month during which these are to apply are fixed, account should be taken of the storage costs and financing charges for storing cereals in the Community and of the need to ensure that the disposal of stocks of cereals conforms to market requirements , HAS ADOPTED THIS REGULATION: The monthly increases indicated in parentheses shall apply to neither the reference price for common wheat of bread-making quality nor intervention prices . Article 3 Themonthly increases to be applied to the threshold price for meslin , oats , buckwheat , millet and canary seed , operative for the first month of the marketing year, shall be the same as those applicable to cereals other than durum wheat . Article 4 The monthly increases to be applied to the threshold price for wheat, meslin and rye flour and to the threshold price for groats and meal of common wheat and of durum wheat, operative for the first month of the marketing year, shall be as follows: Article 1 For the 1984/ 85 marketing year , the monthly increases to be applied to the target price , threshold price and intervention price for the products listed in Article 1 (a), (b ) and (c) of Regulation (EEC) No 2727/75 and to the reference price for common wheat of bread-making quality , shall be as set out in this Regulation . (ECU/tonne) Article 2 The monthly increases to be applied to the target price, threshold price and intervention price for common wheat, rye, barley , maize , sorghum and durum wheat and to the reference price for common wheat of bread-making quality, operative for the first month of the marketing year, shall be as follows : Period Wheat, meslin and rye flour, common wheat, groats and meal Groats and meal of durum wheat August 1984 - 4,47 September 1984 3,88 8,94 October 1984 7,76 13,41 November 1984 11,64 17,88 December 1984 15,52 22,35 January 1985 19,40 26,82 February 1985 23,28 31,29 March 1985 27,16 35,76 April 1985 31,04 40,23 May 1985 34,92 44,70 June 1985 38,80 44,70 July 1985 38,80 - (') OJ No L 281 , 1 . 11 . 1975 , p. 1 . ( 2 ) See page 1 of this Official Journal . (') OJ No C 62, 5. 3 . 1984 , p. 3 . 19 . 4 . 84 Official Journal of the European Communities No L 107 / 7 Article 5 It shall apply :  from 1 July 1984 with regard to durum wheat and to groats and meal of durum wheat,  from 1 August 1984 with regard to the other products. This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 31 March 1984 . For the Council The President M. ROCARD